Case 1:20-cv-00377-TWP-DLP Document 14 Filed 10/20/20 Page 1 of 1 PageID #: 42




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

STEVEN C. LITZ,                                    )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )       No. 1:20-cv-00377-TWP-DLP
                                                   )
MY CAR WARRIOR, LLC. Clerk's Entry of              )
Default entered on 5/14/20,                        )
                                                   )
                            Defendant.             )

                                         FINAL JUDGMENT

       The Court having this day made its Entry directing the entry of final judgment, the Court

now enters FINAL JUDGMENT. Default Judgment is entered in favor of the Plaintiff Steven C.

Litz and against Defendant My Car Warrior, LLC in the sum of $1,000.00 for Count I of the

Complaint. Count II of the Complaint is DISMISSED without prejudice for failure to prosecute.

       This action is CLOSED.

       SO ORDERED.

       Date: 10/20/2020

       Roger A.G. Sharpe, Clerk

       By: ___________________________
       Deputy Clerk, U.S. District Court

Distribution:

STEVEN C. LITZ
6010 Deerwood Dr.
Greenwood, IN 46143

My Car Warrior, LLC
c/o Bruce Record, Registered Agent
6285 2nd Avenue, North
St. Petersburg, Florida 33710
